1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9
10   MELVIN R. ARRANT,                        )      NO. CV 18-6871-JVS (AGR)
                                              )
11                         Plaintiff,         )
                                              )      ORDER ACCEPTING FINDINGS AND
12       v.                                   )      RECOMMENDATIONS OF UNITED
                                              )      STATES MAGISTRATE JUDGE
13   R. VELASQUES, et al.,                    )
                                              )
14                         Defendant.         )
                                              )
15
16            Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17   file, the Report and Recommendation of the United States Magistrate Judge
18   (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19   those portions of the Report to which Plaintiff has objected. The Court accepts the
20   findings and recommendation of the Magistrate Judge.
21            Plaintiff’s objections contain additional facts to support Claims Four and Five.
22   Specifically, Plaintiff alleges that he was given inadequate cleaning supplies that he
23   apparently did not use due to the absence of protective gear, and that he was up all
24   night for three days due to the pungent odor of urine and feces from the prior cell
25   occupant. The Report recommends that Claims Four and Five be dismissed with
26   leave to amend. Plaintiff is free to include the additional facts in his First Amended
27   Complaint.
28            IT IS ORDERED that Defendants’ motion to dismiss the complaint under Fed.
     R. Civ. P. 12(b)(6) is granting in part and denying in part as follows:
1            (1) The official capacity claims are dismissed without leave to amend;
2            (2) Defendants’ motion to dismiss the First Amendment retaliation claim
3    against Rouse is denied;
4            (3) Defendants’ motion to dismiss all other claims is granted with leave to
5    amend; and
6            (4) Plaintiff is granted leave to file a First Amended Complaint within 30 days
7    after the entry of this order.
8            If Plaintiff chooses to file a First Amended Complaint, it must bear the docket
9    number assigned to this case, be labeled “First Amended Complaint,” and be
10   complete in and of itself without reference to the original complaint, attachment,
11   pleading or other documents.
12           The Clerk is DIRECTED to provide Plaintiff with a blank civil rights complaint
13   form.
14
15
16   DATED: July 24, 2019
                                                           JAMES V. SELNA
17                                                    United States District Judge
18
19
20
21
22
23
24
25
26
27
28

                                                  2
